This proceeding is a companion case to the case of Myers v. Hunt, 81 Okla. Crim. 142, 161 P.2d 768.
The petition filed on behalf of Donald Myers herein is identical with the petition filed on behalf of Paul Myers in case No. A-10403, supra. The matters stated in the foregoing opinion apply with equal force to the disposition of this case.
It is therefore ordered that the petition of Donald Myers for a writ of habeas corpus to secure his release from confinement in the State Penitentiary at McAlester be and the same hereby is dismissed.
BAREFOOT, P. J., concurs. DOYLE, J., not participating. *Page 145